                                                                                           FILED
                                                                                   2019 Jul-24 PM 04:38
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION

ALVIN ROY MUSE,                            )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No.:
                                           )   6:19-cv-00860-AKK-HNJ
SAM BENTLEY,                               )
                                           )
       Defendant.                          )

                            MEMORANDUM OPINION
      The magistrate judge filed a report on July 2, 2019, recommending this action

be dismissed without prejudice pursuant to 28 U.S.C. § 1915A(b)(1) for failing to

state a claim upon which relief may be granted. Doc. 6. Although the magistrate

judge advised the plaintiff of his right to file specific written objections within

fourteen (14) days, no objections have been received by the court and the time to file

objections has expired.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED.                     Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action is due to be dismissed without

prejudice for failing to state a claim upon which relief can be granted. A final

judgment will be entered.
DONE the 24th day of July, 2019.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                                   2
